Citation Nr: 0945701	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-02 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the first left rib.

2.  Entitlement to service connection for degenerative 
arthritis of the low back, secondary to degenerative 
arthritis of the first left rib.

3.  Entitlement to service connection for a left shoulder 
condition, secondary to degenerative arthritis of the first 
left rib or low back.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for degenerative arthritis.

In a June 2008 decision, the Board denied the Veteran's 
claim.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims.  Pursuant to a 
Joint Motion to Vacate and Remand, the Court, in a June 2009 
Order, vacated the June 2008 decision and remanded the appeal 
to the Board

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  


REMAND

Service medical records reflect that in March 1967, the 
Veteran underwent a chest X-ray, revealing a "peculiar 
rectilinear shadow over the anterior aspect of the first left 
rib."  There are no further records relating to the 
Veteran's ribs.  Additionally, there no further records 
relating to problems with the Veteran's left shoulder or low 
back.  

A December 1997 private treatment records reflects that the 
Veteran complained of pain in his left shoulder that was 
midway between his neck and arm.  Swelling was noted in the 
area.  A diagnosis of neck/shoulder pain was given.

In October 2004, the Veteran's private physician compiled a 
detailed summary of treatment, which reflects that the 
Veteran sought treatment for a left shoulder condition and a 
low back condition beginning in 2002.  A December 2002 MRI of 
the left shoulder revealed impingement syndrome with what 
appeared to be a possible rotator tear.  The Veteran also 
complained of low back pain.  A January 2003 MRI of the 
lumbar spine revealed degenerative changes at the fourth 
lumbar disc and adjacent end plates.   

A June 2003 CT scan revealed degenerative arthritis of the 
first rib articulation anteriorly.  The first rib undulated 
slightly at its anterior aspect, which was noted to possibly 
be related to old trauma.  The Veteran continued to 
experience left shoulder pain and low back pain, which he 
thought was related to working as a mail carrier.  In that 
position, he would repetitively reach and place mail from his 
bag, which he carried on his left shoulder.  

In conclusion to that treatment summary, the private 
physician opined that the Veteran's left shoulder pain was a 
result of the degenerative articulation at the first rib, 
which was a condition that was aggravated by carrying a mail 
bag across his left shoulder for many years and the 
repetitive motions of delivering mail.  The physician also 
opined that the Veteran's on-the-job June 2002 fall through a 
porch and his April 2002 slip-and-fall, as well as carrying 
the weight of a mail bag for many years, aggravated his back 
and caused his back pain symptoms.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the Veteran has 
not yet been afforded a VA examination in conjunction with 
his claims.  As the record reflects an in-service finding of 
a left rib abnormality, and the record reflects post-service 
treatment for low back arthritis and a left shoulder 
condition, which has been linked to his left rib arthritis, 
the Board finds that a remand for an examination and opinion 
is required in order to fairly address the merits of his 
claim.  38 C.F.R. § 3.159(c)(2) (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
his degenerative arthritis of the left rib, 
as well as its possible effect on any left 
shoulder condition or low back disability.  
The claims file must be reviewed by the 
examiner and the examination report should 
note that review.  The examiner should 
provide the rationale for all opinions 
provided.  The examiner should specifically 
opine as to the following:

a)  Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's left rib 
arthritis first manifested during 
his active service, or is otherwise 
related to his active service?  In 
addition to the service medical 
records, the examiner should 
consider the Veteran's statements 
regarding his symptoms in service 
and his statements of continuous 
symptoms after service.  If the 
Veteran's current left rib arthritis 
is attributable to factors unrelated 
to his military service, the 
examiner should specifically so 
state.

b)  Is it at least as likely as not 
(50 percent probability or greater) 
that any low back disability or left 
shoulder condition were caused or 
aggravated by left rib arthritis?  
In addition to the service medical 
records, the examiner should 
consider the Veteran's statements 
regarding his symptoms in service 
and his statements of continuous 
symptoms after service.  If the 
disabilities are attributable to 
factors unrelated to his military 
service, the examiner should 
specifically so state.
	
	2.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

